Citation Nr: 0009573	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active service from February 1980 to March 
1985.  By rating action dated in February 1996 the Department 
of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
confirmed and continued a 10 percent evaluation for the 
veteran's right knee condition.  The right knee condition was 
classified for rating purposes as chondromalacia of the knee 
with traumatic arthritis.  The veteran appealed from that 
decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in February 1998 when it was 
remanded for further action including a special orthopedic 
examination.  Further rating actions and adjudication, which 
will be set out below, also took place and the appeal was 
returned to the Board in October 1999.  


REMAND

As indicated in the February 1998 Board remand, the veteran 
submitted a claim for an increased rating for his right knee 
disability in November 1995. 

He was provided a VA orthopedic examination in January 1996.  
Various findings were recorded including a range of motion of 
the knee from 10 degrees to 120 degrees.  There was no 
effusion and the ligaments were normal.  X-ray studies of the 
knee showed mild medial and lateral compartment degenerative 
joint disease.

The veteran was again examined by the VA in May 1996.  He 
reported that his right knee gave out and swelled.  He was 2 
plus to 3 plus tender on the medial joint line of both knees.  
Both knees were stable on passive motion in all directions.  
The left knee went from 180 degrees of extension to 90 
degrees of flexion.  The right knee went from 180 degrees of 
extension to 95 degrees of flexion. 

The veteran was again afforded a VA orthopedic examination in 
February 1997.  Examination of the right knee showed 
extension to 10 degrees and flexion to 30 degrees.  There was 
no effusion and the ligaments were normal.  There was no pain 
to patellar pressure.  

In the February 1998 remand the Board noted that the VA 
examiners had not expressed any opinion as to whether pain 
associated with the veteran's right knee condition limited 
his functional ability and also whether the right knee 
condition exhibited weakened movement, excess fatigability or 
incoordination.  It was noted that the regional office also 
did not discuss the recent opinion by the VA General Counsel 
that a claimant who had arthritis and instability of a knee 
could be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  The Board accordingly remanded the 
case for further action including a VA orthopedic examination 
of the veteran.

The veteran was afforded an orthopedic examination in May 
1998.  He complained of right knee pain, popping, cracking 
and swelling.  Examination of the knee showed no effusion and 
normal collateral ligaments.  Range of motion was from about 
10 degrees of extension to 50 degrees of flexion.  X-ray 
studies of the right knee showed moderate degenerative joint 
disease.  He did demonstrate some instability of the knee in 
terms of his observed ambulation.  The examiner did not feel 
that he demonstrated excessive weakness or fatigability.

The veteran later submitted reports by David M. Vaziri, M.D., 
reflecting that he was seen in October 1997 for evaluation of 
a right knee injury that was sustained several days earlier 
that month at work.  He complained of medial knee pain and 
inability to flex and extend the knee.  In December 1997 an 
MRI of the right knee showed an anterior cruciate ligament 
tear and a lateral meniscus tear.  In late May 1998 the 
veteran underwent a right anterior cruciate ligament 
reconstruction and a partial meniscectomy of the lateral 
meniscus.  

In an October 1998 rating action a separate evaluation of 10 
percent was assigned for instability of the veteran's right 
knee under Diagnostic Code 5257.  However, in an April 1999 
rating action it was proposed to sever the grant of service 
connection for instability of the right knee on the basis 
that the instability was due to the October 1997 on-the-job 
injury.  In a July 1999 rating action the regional office 
severed service connection for instability of the right knee.  
In an informal hearing presentation dated in October 1999 the 
veteran's representative advanced arguments which are 
construed by the Board as a notice of disagreement with the 
July 1999 rating action.  However, the veteran has not been 
provided a statement of the case on that question.  Manlincon 
v. West, 12 Vet. App. 238 (1999) requires that when a notice 
of disagreement is pending on an issue which is intertwined 
with an issue on appeal, the issue be remanded to the 
regional office, even though it is not yet an appellate issue 
within the jurisdiction of the Board.  The case is 
accordingly REMANDED for the following action:  

The veteran should be sent a statement of 
the case on the question of whether the 
July 1999 rating action severing service 
connection for instability of the right 
knee was proper.  If he submits a 
substantive appeal regarding that matter, 
that issue should be included with the 
certified appellate issue.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding the matter on appeal 
pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


